Exhibit 10.2
 
GELIA GROUP, CORP.


SUBSCRIPTION AGREEMENT


As of October __, 2013         
 
Ms. Kim Leadford
Chief Executive Officer
Gelia Group, Corp.
140 Rowayton Avenue, 2nd Floor
Rowayton, Connecticut 06854
 
1.
Subscription; Escrow Arrangement.

 

 
(a)
The undersigned subscriber (the “Subscriber”) hereby irrevocably subscribes for
and agrees to purchase the number of shares (the “Shares” or “Securities”) of
the Company’s common stock, par value $.001 per share (“Common Stock”), set
forth on the signature page hereto from Gelia Group, Corp., a Nevada corporation
(the “Company”) for the purchase price of $0.83 per share in connection with the
Company’s offering of up to $900,000 in Common Stock, or such other anount as
may be determined by the Company’s board of directors (the “Offering”).
 
This Subscription Agreement (the “Subscription Agreement”) together with the
Exhibits and Schedules thereto constitutes the “Offering Documents.”

 
This subscription is based solely upon the information provided in the Offering
Documents and upon the Subscriber’s own investigation as to the merits and risks
of this investment.  The Subscriber shall deliver herewith duly executed copies
of the signature pages to the following documents: (i) the Subscription
Agreement, and (ii) the Accredited Investor Questionnaire & Form W-9.


The Offering may be consummated at more than one closing to occur on a date as
may be determined by the Company. Each such closing is referred to as a
“Closing” and the date of each such Closing is referred to as the “Closing
Date.”  A final Closing shall be held by the Company on or before September 30,
2013 (the “Final Closing Date”).  At each Closing with respect to the Shares
subscribed for hereby and accepted by the Company, the Escrow Agent shall
release and turn over the subscription payments for the Shares to the Company
and the Company shall promptly thereafter deliver to the Subscriber, the stock
certificate for the Shares.  If the Company does not accept this subscription,
in whole or in part, the Escrow Agent will promptly refund to the Subscriber,
without deduction therefrom, any subscription payment received from the
Subscriber for the Shares, the subscription for which was not accepted by the
Company.
 

 
(b)
Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
subscribes for and agrees to purchase the number of Shares from the Company set
forth on the signature page hereof, and when this Agreement is accepted and
executed by the Company, the Company agrees to issue such Shares to the
Subscriber.  The subscription price is payable by wire transfer to “Ofsink PLLC”
pursuant to the following wire instructions.

 
 
1

--------------------------------------------------------------------------------

 



 
WIRING INSTRUCTIONS

 

Bank’s Name and Address:  JP Morgan Chase N.A.       919 Third Avenue       New
York, NY 10022     Account #: 3011704177     ABA Routing #:  021000021    
SWIFT: CHASUS33 (for overseas transfers)     Account Title:  Gelia Group, Corp.
Escrow Account    

                                                                                             
 
2.
Subscriber Representations, Warranties and Agreements.  The Subscriber hereby
acknowledges, represents and warrants as follows (with the understanding that
the Company will rely on such representations and warranties in determining,
among other matters, the suitability of this investment for the Subscriber in
order to comply with federal and state securities laws):




 
(a)
In connection with this subscription, the Subscriber has read this Subscription
Agreement and the other Offering Documents.  The Subscriber acknowledges that
this Subscription Agreement is not intended to set forth all of the information
which might be deemed pertinent by an investor who is considering an investment
in the Securities.  It being the responsibility of Subscriber (i) to determine
what additional information he desires to obtain in evaluating this investment
and (ii) to obtain such information from the Company.

 

 
(b)
THIS OFFERING IS LIMITED TO PERSONS WHO ARE “ACCREDITED INVESTORS,” AS THAT TERM
IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND WHO HAVE THE FINANCIAL MEANS AND THE BUSINESS, FINANCIAL
AND INVESTMENT EXPERIENCE AND ACUMEN TO CONDUCT AN INVESTIGATION AS TO, AND TO
EVALUATE, THE MERITS AND RISKS OF THIS INVESTMENT. THE SUBSCRIBER HEREBY
REPRESENTS THAT HE HAS READ, IS FAMILIAR WITH AND UNDERSTANDS RULE 501 OF
REGULATION D UNDER THE ACT.  THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) OF REGULATION D.

 

 
(c)
The Subscriber has had full access to all the information which the Subscriber
(or the Subscriber’s advisor) considers necessary or appropriate to make an
informed decision with respect to the Subscriber’s investment in the
Securities.  The Subscriber acknowledges that the Company has made available to
the Subscriber and the Subscriber’s advisors the opportunity to examine and copy
any contract, matter or information which the Subscriber considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligations, corporate
books and records, budgets, business plans of and other matters relevant to the
Company.  To the extent the Subscriber has not sought information regarding any
particular matter, the Subscriber represents that he or she had and has no
interest in doing so and that such matters are not material to the Subscriber in
connection with this investment.  The Subscriber has accepted the responsibility
for conducting the Subscriber’s own investigation and obtaining for itself such
information as to the foregoing and all other subjects as the Subscriber deems
relevant or appropriate in connection with this investment.  The Subscriber is
not relying on any representation other than that contained herein.  The
Subscriber acknowledges that no representation regarding projected financial
performance or a projected rate of return has been made to it by any party.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(d)
The Subscriber understands that the offering of the Securities has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance on an exemption for private offerings provided pursuant to Section
4(2) of the Securities Act and that, as a result, the Shares will be “restricted
securities” as that term is defined in Rule 144 under the Securities Act.  The
Subscriber further understands that the Offering of the Securities has not been
qualified or registered under any foreign or state securities laws in reliance
upon the representations made and information furnished by the Subscriber herein
and any other documents delivered by the Subscriber in connection with this
subscription; that the Offering has not been reviewed by the Commission or by
any foreign or state securities authorities; and that the Subscriber’s rights to
transfer the Securities will be restricted, which includes restrictions against
transfers unless the transfer is not in violation of the Securities Act and
applicable state securities laws (including investor suitability standards).




 
(e)
The Subscriber is empowered and duly authorized to enter into this Subscription
Agreement which constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber in accordance with its terms; and the person
signing this Subscription Agreement on behalf of the Subscriber is empowered and
duly authorized to do so.

 

 
(f)
The Subscriber has liquid assets sufficient to assure that the purchase price of
the Securities will cause no undue financial difficulties and that, after
purchasing the Securities the Subscriber will be able to provide for any
foreseeable current needs and possible personal contingencies; the Subscriber is
able to bear the risk of illiquidity and the risk of a complete loss of this
investment.

 

 
(g)
The information in any documents delivered by the Subscriber in connection with
this subscription, including, but not limited to the Investor Questionnaire, is
true, correct and complete in all respects as of the date hereof.

 

 
(h)
The offering and sale of the Securities to the Subscriber were not made through
any advertisement in printed media of general and regular paid circulation,
radio or television or any other form of advertisement, or as part of a general
solicitation.

 

 
(i)
The Subscriber recognizes that an investment in the Securities involves
significant risks. The Subscriber has read and understands such risks and that
such risks, and others, can result in the loss of the Subscriber’s entire
investment in the Securities.

 

 
(j)
The Subscriber is acquiring the Securities, as principal, for the Subscriber’s
own account for investment purposes only, and not with a present intention
toward or for the resale, distribution or fractionalization thereof, and no
other person has a beneficial interest in the Securities.  The Subscriber has no
present intention of selling or otherwise distributing or disposing of the
Securities, and understands that an investment in the Securities must be
considered a long-term illiquid investment.

 
 
3

--------------------------------------------------------------------------------

 
 
3.
Representations, Warranties and Covenants of the Company.  As a material
inducement of the Subscribers to enter into this Subscription Agreement and
subscribe for the Securities, the Company represents and warrants to the
Subscriber, as of the date hereof, as follows:

 

 
(a)
Organization and Standing.  The Company is a duly organized corporation, validly
existing and in good standing under the laws of the State of Nevada, has full
power to carry on its business as and where such business is now being conducted
and to own, lease and operate the properties and assets now owned or operated by
it and is duly qualified to do business and is in good standing in each
jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect on the Company.  “Material
Adverse Effect” means any circumstance, change in, or effect on the Company
that, individually or in the aggregate with any other similar circumstances,
changes in, or effects on, the Company taken as a whole: (i) is, or is
reasonably expected to be, materially adverse to the business, operations,
assets, liabilities, employee relationships, customer or supplier relationships,
prospects, results of operations or the condition (financial or otherwise) of
the Company taken as a whole, or (ii) is reasonably expected to adversely affect
the ability of the Company to operate or conduct the Company’s business in the
manner in which it is currently operated or conducted or proposed to be operated
or conducted by the Company; provided, however, that none of the following shall
be deemed in and of themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) any change, event,
state of facts or development generally affecting the general political,
economic or business conditions of the United States; (ii) any change, event,
state of facts or development generally affecting the medical device industry;
(iii) any change, event, state of facts or development arising from or relating
to compliance with the terms of this Subscription Agreement; (iv) acts of war
(whether or not declared), the commencement, continuation or escalation of a
war, acts of armed hostility, sabotage or terrorism or other international or
national calamity or any material worsening of such conditions; (v) changes in
laws or Generally Accepted Accounting Principles after date hereof or
interpretation thereof; or (vi) any matter set forth in the Offering Documents
or other  Schedules or Exhibits provided thereunder.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(b)
Subsidiaries.  Except for Starstream Entertainment, LLC, a Delaware limited
liability company (“SSE”), Starstream Films, LLC, a Delaware limited liability
company, and Starstream ELP, LLC, a Delaware limited liability company, as of
the date herein immediately after the effectiveness of the business combination
between the Company and SSE (the “Reverse Acquisition”), the Company does not
own or control any subsidiaries. For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 51% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.

 

 
(c)
Authority.  The execution, delivery and performance of this Subscription
Agreement and the other Offering Documents by the Company and the consummation
of the transactions contemplated hereby have been duly authorized by the Board
of Directors of the Company. Each of the documents contained in the Offering
Documents has been (or upon delivery will be) duly executed by the Company is
or, when delivered in accordance with the terms hereof, will constitute,
assuming due authorization, execution and delivery by each of the parties
thereto, the valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.

 

 
(d)
No Conflict.  The execution, delivery and performance of this Subscription
Agreement and the consummation of the transactions contemplated hereby do not
(i) violate or conflict with the Company’s Certificate of Incorporation, By-laws
or other organizational documents, (ii) conflict with or result (with the lapse
of time or giving of notice or both) in a material breach or default under any
material agreement or instrument to which the Company is a party or by which the
Company is otherwise bound, or (iii) violate any order, judgment, law, statute,
rule or regulation applicable to the Company, except where such violation,
conflict or breach would not have a Material Adverse Effect on the
Company.  This Subscription Agreement when executed by the Company will be a
legal, valid and binding obligation of the Company enforceable in accordance
with its terms (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and equitable principles relating to
or limiting creditors’ rights generally).

 

 
(e)
Authorization.  Issuance of the Securities to Subscriber has been duly
authorized by all necessary corporate actions of the Company.

 

 
(f)
Litigation and Other Proceedings.  There are no actions, suits, proceedings or
investigations pending against the Company at law or in equity before or by any
court or Federal, state, municipal or their governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign (an “Action”)
which adversely affects or challenges the legality, validity or enforceability
of any of the Offering Documents or could materially adversely affect the
Company.  The Company is not subject to any continuing order, writ, injunction
or decree of any court or agency against it which would have a material adverse
effect on the Company. Neither the Company nor any Subsidiary, nor any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty.

 
 
5

--------------------------------------------------------------------------------

 
 

 
(g)
Use of Proceeds.  The proceeds of this Offering and sale of the Securities, net
of payment of placement expenses, will be used by the Company for working
capital and general corporate purposes.

 

 
(h)
Consents/Approvals.  No consents, filings (other than Federal and state
securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the initial Closing.

 

 
(i)
Placement Agents.  The Company may engage finders, brokers or placement agents
in connection with the transactions contemplated hereby and pay to such brokers
fees not to exceed eight (8) percent of the gross proceeds of the Offering and
shares of Common Stock representing eight (8) percent of shares of Common Stock
sold in the Offering.

 



 
(j)
Capitalization. A capitalization table illustrating the authorized and
outstanding capital stock of the Company as of the date hereof after giving
effect to the Reverse Acquisition is attached as Schedule 3(j).  All of such
outstanding shares have been, or upon issuance will be, validly issued, fully
paid and nonassessable.  As of the date hereof, except as disclosed in Schedule
3(j), and except for Securities issued in the Offering (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (iv) there are no outstanding securities of
the Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries, and (v)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance or exercise of the Securities
as described in this Subscription Agreement.  The Company has furnished to the
Subscriber true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”), and the terms of all securities convertible or exchangeable
into or exercisable for Common Stock and the material rights of the holders
thereof in respect thereto.  Schedule 3(j) also lists all outstanding debt of
the Company with sufficient detail acceptable to Subscriber.

 
 
6

--------------------------------------------------------------------------------

 
 

 
(k)
Intellectual Property Rights. The Company owns or possesses adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct its businesses as now conducted.  The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company regarding trademarks, trade name rights, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringement.

 

 
(l)
Disclosure. No representation or warranty by the Company in this Subscription
Agreement, the other Offering Documents, nor in any certificate, Schedule or
Exhibit delivered or to be delivered pursuant to this Subscription Agreement or
the  other Offering Documents: contains or will contain any untrue statement of
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading.  To the knowledge of
the Company at the time of the execution of this Subscription Agreement and at
each Closing, there is no information concerning the Company which has not
heretofore been disclosed to the Subscribers that would have a Material Adverse
Effect.

 

 
(m)
Title.  The Company has good and marketable title to all personal property owned
by it which is material to the business of the Company, in each case free and
clear of all liens, encumbrances and defects. 

 

 
(n)
Tax Status.  The Company has made or filed all United States federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and all such returns, reports and
declarations are true, correct and accurate in all material respects.  The
Company has paid all taxes and other governmental assessments and charges, shown
or determined to be due on such returns, reports and declarations, except those
being contested in good faith, for which adequate reserves have been
established, in accordance with generally accepted accounting principles
(“GAAP”), and except where the failure to do so would not constitute a Material
Adverse Effect on the Company. 

 
 
7

--------------------------------------------------------------------------------

 
 

 
(o)
Compliance with Laws. The business of the Company has been and is presently
being conducted so as to comply with all applicable material federal, state and
local governmental laws, rules, regulations and ordinances.

 

 
(p)
Restrictions on Business Activities.  There is no judgment, order, decree, writ
or injunction binding upon the Company or any subsidiary that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.

 

 
(r)
Issuances. The Shares will be validly issued, fully paid and nonassessable.

 

 
(s)
USA PATRIOT Act and Money Laundering Laws. The operations of the Company are and
have been conducted at all times in compliance with the money laundering
requirements of all applicable governmental authorities and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental authority (collectively, the “Money Laundering Laws”) and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into Law October 26, 2001) (the “USA PATRIOT Act”) and no action, suit
or proceeding by or before any court or governmental authority or any arbitrator
involving any of the Company or any of its Subsidiaries with respect to the
Money Laundering Laws or USA PATRIOT Act is pending or, to the best knowledge of
the Company, threatened.

 
4.
Legends.

 

 
(a)
The Subscriber understands and agrees that the Company will cause any necessary
legends to be placed upon any instruments(s) evidencing ownership of the
Securities, together with any other legend that may be required by federal or
state securities laws or deemed necessary or desirable by the Company.




 
(b)
Certificates evidencing the Shares shall not contain any legend (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares pursuant to Rule
144. The Company, at its own expense, shall cause its counsel to issue a legal
opinion to the transfer agent promptly if required by the transfer agent to
effect the removal of the legend hereunder. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Agreement. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent to the Subscriber by crediting the account of the Subscriber’s
prime broker with the Depository Trust Company System as directed by such
Subscriber (in each case subject to representation letters from a broker and/or
Subscriber required by the transfer agent or the Company).

 
 
8

--------------------------------------------------------------------------------

 
 
5.
Registration Rights.

 

 
(a)
Registration Statement Requirements.  If at any time after the Closing, when
there is not an effective Registration Statement providing for the resale of the
Shares (the “Registrable Securities”), and any of the Registrable Securities may
not be sold pursuant to Rule 144 under the Securities Act, and the Company shall
determine to prepare and file with the U.S. Securities and Exchange Commission
(the “Commission”) a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities (other than for an underwritten offering or on Form S-4 or Form S-8,
each as promulgated under the Securities Act, or their then equivalents), the
Company shall send to each holder of Registrable Securities written notice of
such determination.  If within fifteen (15) days after receipt of such notice,
or within such shorter period of time as may be specified by the Company in such
written notice as may be necessary for the Company to comply with its
obligations with respect to the timing of the filing of such Registration
Statement, any such holder shall so request in writing, (which request shall
specify the Registrable Securities intended to be registered), the Company shall
use commercially reasonable efforts to cause the registration under the
Securities Act of all Registrable Securities which the Company has been so
requested to register by the holder.

 

 
(b)
Registration Procedures. When the Company effects the registration of any
Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:

 

 
 
(i)      prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until such
registration statement has been effective for the earlier of (a) a period of one
(1) year, or (b) until the Shares can be sold by the Subscriber pursuant to Rule
144 without volume restrictions;
 
(ii)      furnish to the Subscriber, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as the Subscriber reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;
 
(iii)    use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of such jurisdictions as the Subscriber shall request in writing,
provided, however, that  the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction; and
 
(iv)     list the Registrable Securities covered by such registration statement
with any securities exchange on which the common stock of the Company is then
listed.

 
 
9

--------------------------------------------------------------------------------

 
 



 
(c)
Provision of Documents.  It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Subscriber that such Subscriber
shall furnish to the Company in writing such information and representation
letters, including a completed selling securityholder questionnaire in the form
acceptable to the Company, with respect to itself and the proposed distribution
by it as the Company may reasonably request to assure compliance with federal
and applicable state securities laws.

 

 
(d)
Expenses.  All expenses incurred by the Company in complying with Section 5,
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of FINRA, transfer taxes, and fees of transfer agents and registrars,
are called “Registration Expenses.” The Company will pay all Registration
Expenses in connection with any registration statement described in Section 5.

 

 
(e)
Indemnification and Contribution.

























 

 
 
(i)       In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Section 5, the Company will, to the extent
permitted by law, indemnify and hold harmless the Subscriber, each of the
officers, directors, agents, affiliates, members, managers, control persons, and
principal shareholders of the Subscriber, each underwriter of such Registrable
Securities thereunder and each other person, if any, who controls such
Subscriber or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the
Subscriber, or such underwriter or controlling person may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such Registrable Securities was
registered under the Securities Act pursuant to Section 5, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances when made,
and will subject to the provisions of Section 5(e)(iii) reimburse the
Subscriber, each such underwriter and each such controlling person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable to the Subscriber to the extent
that any such damages arise out of or are based upon an untrue statement or
omission made in any preliminary prospectus if (i) the Subscriber failed to send
or deliver a copy of the final prospectus delivered by the Company to the
Subscriber with or prior to the delivery of written confirmation of the sale by
the Subscriber to the person asserting the claim from which such damages arise,
(ii) the final prospectus would have corrected such untrue statement or alleged
untrue statement or such omission or alleged omission, or (iii) to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by any such Subscriber in writing
specifically for use in such registration statement or prospectus.

 
 
10

--------------------------------------------------------------------------------

 
 

 
 
(ii)      In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant to Section 5, the Subscriber will, to the
extent permitted by law, indemnify and hold harmless the Company, and each
person, if any, who controls the Company within the meaning of the Securities
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the Securities Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the Securities Act pursuant to Section 5, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Subscriber will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
the Subscriber, as such, furnished in writing to the Company by such Subscriber
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Securities pursuant to such registration statement.

 

 
 
(iii)    Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 5(e)(iii) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 5(e)(iii), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the

 
 
11

--------------------------------------------------------------------------------

 
 

 
 
           indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 5(e)(iii) for any legal expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnifying party shall
have reasonably concluded that there may be reasonable defenses available to
indemnified party which are different from or additional to those available to
the indemnifying party or if the interests of the indemnified party reasonably
may be deemed to conflict with the interests of the indemnifying party, the
indemnified parties, as a group, shall have the right to select one separate
counsel, reasonably satisfactory to the indemnified and indemnifying party, and
to assume such legal defenses and otherwise to participate in the defense of
such action, with the reasonable expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.

 

 
 
(iv)     In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Subscriber, or any controlling person of the Subscriber, makes a claim for
indemnification pursuant to this Section 5(e) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 5(e) provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Subscriber or controlling person of the Subscriber in circumstances for which
indemnification is not provided under this Section 5(e); then, and in each such
case, the Company and the Subscriber will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Subscriber is responsible only for
the portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (y) the Subscriber will not be required to
contribute any amount in excess of the public offering price of all such
securities sold by it pursuant to such registration statement; and (z) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Securities pursuant to such registration statement.

 
 
12

--------------------------------------------------------------------------------

 
 
6.
General Provisions.

 

 
(a)
Confidentiality.  The Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Subscriber; provided, however, that a Subscriber may disclose such information
(i) to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Subscriber’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto, (ii) if such
information becomes generally available to the public through no fault of the
Subscriber, or (iii) if such disclosure is required by applicable law or
judicial order.

 

 
(b)
Successors.  The covenants, representations and warranties contained in this
Subscription Agreement shall be binding on the Subscriber’s and the Company’s
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the Company.  The rights and obligations of this
Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.

 

 
(c)
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.

 

 
(d)
Execution by Facsimile.  Execution and delivery of this Agreement by facsimile
transmission (including the delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Agreement for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.

 

 
(e)
Governing Law and Jurisdiction.  This Subscription Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts to be wholly performed within such state and without regard to
conflicts of laws provisions.  Any legal action or proceeding arising out of or
relating to this Subscription Agreement and/or the other Offering Documents may
be instituted in the courts of the State of New York sitting in New York County
or in the United States of America for the Southern District of New York, and
the parties hereto irrevocably submit to the jurisdiction of each such court in
any action or proceeding.  Subscriber hereby irrevocably waives and agrees not
to assert, by way of motion, as a defense, or otherwise, in every suit, action
or other proceeding arising out of or based on this Subscription Agreement
and/or the other Offering Documents and brought in any such court, any claim
that Subscriber is not subject personally to the jurisdiction of the above named
courts, that Subscriber’s property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper

 
 
13

--------------------------------------------------------------------------------

 
 



     (f)
 (i)
Indfemnification Generally.  The Company shall indemnify the Subscriber from and
against any and all losses, damages, liabilities, claims, charges, actions,
proceedings, demands, judgments, settlement costs and expenses of any nature
whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) resulting from any breach of a representation and warranty, covenant
or agreement by the Company and all claims, charges, actions or proceedings
incident to or arising out of the foregoing.

 
 
(ii)
Indemnification Procedures.  The Subscriber shall give notice as promptly as
reasonably practicable to the Company of any action commenced against or by it
in respect of which indemnity may be sought hereunder, but failure to so notify
the Company shall not release the Company from any liability that it may have,
otherwise than on account of this indemnity agreement so long as such failure
shall not have materially prejudiced the position of the Company.  Upon such
notification, the Company shall assume the defense of such action if it is a
claim brought by a third party, and, if and after such assumption, the Company
shall not be entitled to reimbursement of any expenses incurred by it in
connection with such action except as described below.  In any such action, the
Company shall have the right to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of the Company unless (i) the
Company and the Subscriber shall have mutually agreed to the contrary or (ii)
the named parties in any such action (including any impleaded parties) include
both the Company and the Subscriber and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing or
conflicting interests between them.  The Company shall not be liable for any
settlement of any proceeding effected without its written consent (which shall
not be unreasonably withheld or delayed), but if settled with such consent or if
there be final judgment for the plaintiff, the Company shall indemnify the
Subscriber from and against any loss, damage or liability by reason of such
settlement or judgment.

 

 
(g)
Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and facsimile numbers (or to such other addresses or
facsimile numbers which such party shall subsequently designate in writing to
the other party):

 
 
 
(i)
if to the Issuer:

 
 
 
 
Gelia Group, Corp.

 
 
 
140 Rowayton Avenue, 2nd Floor

 
 
 
Rowayton, Connecticut 06854

   
 
Tel.: 203-803-1995

 
 
 
Facsimile: 212-656-1735







 
 
(ii)
if to the Subscriber to the address set forth next to its name on the signature
page hereto.

 
 
14

--------------------------------------------------------------------------------

 
 

 
(h)
Entire Agreement.  The Offering Documents delivered at  a Closing pursuant
hereto, contain the entire understanding of the parties in respect of its
subject matter and supersede all prior agreements and understandings between or
among the parties with respect to such subject matter.  The Exhibits and
schedules constitute a part hereof as though set forth in full above.

 

 
(i)
Amendment; Waiver.  This Subscription Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Company and the holders of not less than a majority of the Shares at the
time such consent is sought.  No failure to exercise, and no delay in
exercising, any right, power or privilege under this Subscription Agreement
shall operate as a waiver, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege.  No waiver of any breach of any provision shall be deemed to
be a waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties.  No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts.  The
rights and remedies of the parties under this Subscription Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

 

 
(j)
No Impairment.  At all times after the date hereof, the Company will not take or
permit any action, or cause or permit any subsidiary to take or permit any
action that materially impairs or adversely affects the rights of the
Subscribers under the this Subscription Agreement or any of the other Offering
Documents



[SIGNATURE PAGES FOLLOW]
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the date first written above.



  GELIA GROUP, CORP.          
 
By:
      Name:
Kim Leadford
    Title:
Chief Executive Officer
         

 
 
16

--------------------------------------------------------------------------------

 
                                                                                     
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL


DOLLAR AMOUNT INVESTED $_____________________________
NUMBER OF SHARES SUBSCRIBED FOR _____________________________


NAME IN WHICH SHARES SHOULD BE ISSUED: _____________________________

_____________________________
 
AMOUNT INVESTED TO BE SENT
VIA:                                                                            o
Check (enclosed)   o Wire


Address Information
For individual subscribers this address should be the Subscriber’s primary legal
residence.  For entities other than individual subscribers, please provide
address information for the entities primary place of business.  Information
regarding a joint subscriber should be included in the column at right.


 
_________________________________
Legal Address
 
_________________________________
Legal Address
 
_________________________________
City, State, and Zip Code
 
_________________________________
City, State, and Zip Code



Alternate Address Information
Subscribers who wish to receive correspondence at an address other than the
address listed above should complete the Alternate Address section on the
following page.
 
_________________________________
Tax ID # or Social Security #
 
 
_________________________________
Tax ID # or Social Security #
 
AGREED AND SUBSCRIBED
 
 
This __ day of ______________________, 2013
 
By:_________________________________
Name:
Title (if any):
AGREED AND SUBSCRIBED
SIGNATURE OF JOINT SUBSCRIBER (if any)
 
This __ day of ______________________, 2013
 
By:_________________________________
Name:
Title (if any):
 
 
__________________________________
Subscriber Name (Typed or Printed)
 
__________________________________
Additional Subscriber Name (Typed or Printed)

 
 
17

--------------------------------------------------------------------------------

 
 
ACCEPTED:
GELIA GROUP, CORP.
 
By:_________________________________
Name: Kim Leadford
Title: Chief Executive Officer
 
Date of Acceptance:  ____________________
 
 

Alternate Address Information (if applicable)




 
_________________________________
Alternate Address for Correspondence
 
_________________________________
Alternate Address for Correspondence
 
_________________________________
City, State and Zip Code
 
_________________________________
City, State and Zip Code
 
_________________________________
Telephone
 
_________________________________
Telephone
 
_________________________________
Facsimile
 
_________________________________
Facsimile
 
_________________________________
Tax ID # or Social Security #
 
 
_________________________________
Tax ID # or Social Security #
 



 
18

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if the Shares are
being subscribed for by an entity)



                      I, ___________________________ , am the
___________________________ of _____________________________________________
(the “Entity”).


           I certify that I am empowered and duly authorized by the Entity to
execute and carry out the terms of the Subscription Agreement and to purchase
and hold the Shares, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.


           IN WITNESS WHEREOF, I have set my hand this ____ day of
______________, 2013.
                                                                                                      
 
 
        (Signature)  

                                                                                     

19

--------------------------------------------------------------------------------



